DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “oil content sensing system” in claims 1 and 15.
Although claims 1 and 15 describe the outlets of said system and their connection to the fluidizing unit, the description within the claims lacks any description as to what structure actually performs the oil content sensing (e.g. sensors, etc.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Veltri et al. (US20080111096A1) discloses an apparatus an process for extracting crude oil from tar sands (abstract) comprising: a vessel with upper and lower parts (Fig.7) in which sand is located in the lower part and an exit for fluid in the upper part [0052-0053], a pipe assembly with a plurality of nozzles (Fig.7 ref 710); a pipe network (see Fig.1 lines from aqueous solution tank 2 for clarity) that supplies water [0049].
Calderwood (EP2082815B1) discloses: a vessel (Fig.1 ref 17) with a lower part for holding sand [0067] and an upper part for fluid exit (Fig.1 portion above ref 20 where oil enters into ref 100); a pipe assembly with outlet (Fig.1 refs 60/62) and a pipe network connecting to the assembly (Fig.1 ref 64) to supply water [0069].
Parkinson (US5879541A) discloses a fluidizing unit for the separation of sand particles and oil (abstract). The fluidizing unit having a fluidizing head (Fig.4 refs 3-4, & 7), an inlet (Fig.4 ref 5), and an outlet (Fig.4 ref 6) in order to strip oil from the sand and discharge it (Col.1 lines 49-53). The fluidizing unit of Parkinson does appear capable of use with the invention of Veltri due to the fact that the fluidizing unit strips oil and discharges it, along with water and sand (Col.5 lines 32-40) and the invention of Veltri provides for separation of each of the 3 elements through different paths (Veltri [0053]). Therefore the inclusion of such a unit within Veltri would render the invention of Veltri unsatisfactory for its purpose. Although it appears the unit of Veltri is capable of use with the invention of Calderwood in order to further strip oil from the sand.
Ahmad et al. (US20140216998A1) discloses a method of drawing water from an oil tank and recirculating the oil depending on the presence of oil within the water (abstract) via utilization of an oil/water sensor and controller [0015-0016] in order to prevent oil loss [0005]. However, both Parkinson and Calderwood discloses that processes and analyzation occur after oil separation from the vessel (see Parkinson Fig.1 ref 6 flows to ref 8 and Calderwood [0074-0075]) and there is no suggestion/teaching, on the record, to perform a modification to provide recirculation and detection prior such steps of Calderwood.
Thus, none of the prior art of record, when taken alone or in combination, anticipate or render obvious the entirety of claims 1 and 15. For this reason claims 1 and 15, along with their dependents are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711